Citation Nr: 0600472	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased evaluation for Diabetes 
Mellitus, Type II currently evaluated as 20 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability.



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2003 rating decision by the 
San Juan, Puerto Rico Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for an increased evaluation of diabetes 
mellitus currently evaluated as 20 percent disabling and a 
June 2002 rating decision that denied the veteran's claim to 
a total disability evaluation based upon individual 
unemployability ("TDIU").

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center ("AMC"), in Washington, DC.


FINDING OF FACT

The veteran's service-connected diabetes mellitus is 
controlled by a restricted diet and the use of insulin.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Code ("DC") 7913 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act 
("VCAA") and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
February 2003.  The letter fully provided notice of elements 
(1), (2) and (3).  In addition, by virtue of the June 2003 
rating decision on appeal and the September 2004 Statement of 
the Case ("SOC"), the veteran was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  With respect to 
element (4), he was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the September 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letter and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to his claim.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  
There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of his claim or that 
other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs") and requested that the veteran 
either submit his available private medical records or 
authorize VA to obtain those records on his behalf.  The 
veteran responded in October 2002 and January 2003 that he 
has no private treatment records and that he is only treated 
at the San Juan VA Medical Center ("VAMC").  The RO 
subsequently obtained and reviewed the San Juan VAMC records 
from August 2002 through July 2004 and issued an SOC in 
September 2004.

In this case, there is no medical evidence to show the 
veteran meets the criteria for a rating in excess of 20 
percent for his service-connected diabetes mellitus-his 
activities are not restricted.  The RO informed the veteran 
in its February 2003 letter and September 2004 SOC that this 
evidence was necessary to substantiate his claim.  

VA has also conducted the necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(2002).  The VCAA requires VA to secure a medical examination 
or opinion if one is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  A VA examination was given in September 2004 
which assessed the current level of the veteran's diabetes 
mellitus disability.  Further opinions are not needed in this 
case because there is sufficient medical evidence to decide 
the claim.  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

Entitlement to Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's service-connected diabetes mellitus is 
currently evaluated as 20 percent disabling.  According to 
38 C.F.R. Part 4, Diagnostic Code 7913 (2005), a 20 percent 
evaluation requires insulin and restricted diet, or; an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation requires the use of insulin, a 
restricted diet and regulation of activities.  Id.

The veteran was first noted to have diabetes in 1985 as a 
result of exposure to Agent Orange in Vietnam.  Both October 
2001 and April 2003 VA examinations conducted to evaluate the 
level of impairment caused by the veteran's diabetes mellitus 
noted that the veteran was treated with an oral hypoglycemic, 
metformin and insulin and a restricted diet to control his 
diabetes.  No history of ketoacidosis or hypoglycemic 
reactions was noted.  The examiners both noted there has been 
no restriction of the veteran's activities.

The clinical evidence does not approximate findings requisite 
for the assignment of a higher rating.  In order to justify a 
40 percent disability evaluation, the evidence of record must 
demonstrate that the condition requires the use of insulin, a 
restricted diet and regulation of activities.  In the instant 
case, although the veteran requires the use of insulin and a 
restricted diet, the evidence does not show that the 
veteran's activities are regulated.  In fact, both VA 
examiners have clearly stated the veteran's activities are 
not related.  Although the veteran claims his condition has 
worsened in severity, as a layperson he is not competent to 
give an opinion that requires medical knowledge, and as would 
be applied to the rating schedule.  Massey v. Brown, 7 Vet. 
App. 204 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent medical evidence of record does not 
support an evaluation in excess of 20 percent.

ORDER

An increased evaluation for Diabetes Mellitus, Type II 
currently evaluated as 20 percent disabling is denied.


REMAND

The veteran also seeks a total disability evaluation.  Such 
may be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The medical evidence is presently uncertain as to whether the 
veteran's combined disability rating of 90-percent 
approximates findings sufficient to grant a total rating 
under the criteria specified.  Thus, the veteran should be 
afforded a social and industrial survey to assess his 
employment history and day-to-day functional impairment 
caused by the service-connected disorders.  Accordingly, the 
case is REMANDED for the following action:



1.  The RO should schedule the veteran 
for a social and industrial survey to 
assess his employment history and day-
to-day functioning.  The claims folders 
are to be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
be asked to provide an opinion, based 
on the results of the survey, if the 
veteran, due to service-connected 
disabilities alone, is precluded from 
obtaining and maintaining substantial 
gainful employment.

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate 
the claim for a TDIU.  The 
readjudication should include a 
discussion of whether the veteran meets 
38 C.F.R. § 3.321 criteria for 
submission of his claim to the Director 
of Compensation and Pension for extra-
schedular consideration.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review. The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


